Citation Nr: 9933140	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  96-37 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
rating for service-connected pterygium, left eye, currently 
rated as noncompensable, to include the issue of entitlement 
to an increased rating.

2.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities, 
under 38 C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	Melba N. Rivera Camacho, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran served on active duty service from March 1959 to 
December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
San Juan, Puerto Rico. That rating decision, in part, reduced 
the appellant's disability rating for his service-connected 
pterygium, left eye to noncompensable, effective September 1, 
1996. Although the issue on appeal has been phrased as one 
for an increased rating for nasal pterygium, left, the issue 
is more accurately stated as restoration of the previous 10 
percent disability rating, as of September 1, 1996, as well 
as an increased rating in excess of his prior evaluation, 
because the veteran has consistently argued that his 
evaluation be increased to a rating in excess of his prior 
evaluation.  The veteran has been provided with the 
applicable regulations regarding both increased ratings and 
reduction in evaluation, and is therefore not prejudiced by 
the Board's recharacterization of the issue on appeal. Also 
denied in that decision was entitlement to a 10 percent 
evaluation based upon multiple, noncompensable, service- 
connected disabilities.


REMAND

The Board is in receipt of a VA examination report dated 
March 1999, as well as VA clinical records dated August 1998, 
and November, 1997.  The VA examination report was apparently 
received by the RO, but not date stamped, while the VA 
clinical records were received from the appellant's 
representative and date stamped by the RO in March 1998, and 
February 1999.  The RO failed to review this evidence prior 
to forwarding the claims file to the Board, and the veteran 
did not waive RO consideration. Under the controlling 
regulation, 38 C.F.R. § 20.1304(c), any evidence received 
without the veteran's explicit waiver of consideration by the 
agency of original jurisdiction must be referred back to the 
RO for initial review and preparation of a supplemental 
statement of the case.

To ensure that the VA has met its duty to assist the veteran 
in developing his claim and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following:

The RO should review the record in light 
of the additional evidence submitted. 
When the RO is satisfied that the record 
is complete, the claims should be 
adjudicated on the basis of all relevant 
evidence of record, as well as 
application of relevant laws and 
regulations. If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded the appropriate time period in 
which to respond. 

The record should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion as to the ultimate outcome in this case by the 
action taken herein.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



